Exhibit 99.2 FOR IMMEDIATE RELEASE PRESS RELEASE CSG Systems International Announces Pricing of $200 Million Private Offering of 4.25% Convertible Senior Notes ENGLEWOOD, CO — (March 9, 2016) CSG Systems International, Inc. (NASDAQ:CSGS) today announced the pricing of $200 million aggregate principal amount of 4.25% Convertible Senior Notes due 2036 (the “notes”) in a private placement to qualified institutional buyers in accordance with Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”).CSG also granted the initial purchasers of the notes a 30-day option to purchase up to an additional $30 million aggregate principal amount of the notes, solely to cover over-allotments, if any.The notes will be CSG’s senior unsecured obligations. The offering is expected to close on March 15, 2016, subject to customary closing conditions, and is expected to result in approximately $194.1 million net proceeds to CSG (or approximately $223.2 million if the initial purchasers exercise their option to purchase additional notes in full) after deducting the initial purchasers’ discount and estimated offering expenses payable by CSG. CSG expects to use all or substantially all (depending on the final purchase price) of the net proceeds from the offering of the notes to repurchase approximately $106 million aggregate principal amount of its 3.0% Senior Subordinated Convertible Notes due 2017 (the “2017 Notes”) in separate transactions that were negotiated concurrently with this offering. In such transactions, CSG expects to purchase $40 million aggregate principal amount of 2017 Notes for $72.7 million on March 15, 2016, and expects to purchase the balance of $66 million aggregate principal amount of 2017 Notes on April 8, 2016 at a formula price based on the average daily volume weighted-average prices of CSG’s common stock over a 20 trading day period beginning on March 10, 2016. Assuming that the average daily volume weighted-average prices equaled the last reported sale price of CSG’s common stock on March 9, 2016, the total purchase price for this additional $66 million aggregate principal amount of 2017 Notes would be approximately $120 million. CSG intends to use the remainder of the net proceeds, if any, for general corporate purposes, which may include additional repurchases of outstanding 2017 Notes. Any repurchase of the 2017 Notes could have affected or may have the effect of raising or maintaining the market price of CSG’s common stock above levels that would otherwise have prevailed, or preventing or retarding a decline in the market price of CSG’s common stock.This activity could also indirectly have affected the initial conversion price of the notes.
